Citation Nr: 1146732	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-39 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran had active military service from February 1957 to April 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.


REMAND

In response to his claim for entitlement to a TDIU, the Veteran was afforded a VA examination in October 2007 in which the VA examiner opined "re Impact on physical and sedentary employment. = No kind of physical exertion. n do a sedentary job, which requires less walking and standing."

The Board finds that the October 2007 VA examiner did not provide an opinion which would enable the Board to render a decision with regard to the TDIU issue.  That is, the examiner did not opine as to whether the Veteran was precluded from obtaining or maintaining substantially gainful employment due to any or all of his service-connected disabilities.  To this point, and as argued by the Veteran's representative in a brief submitted in December 2011, the Board notes that the VA examiner focused on some but not all of the 12 service-connected disabilities in examining the Veteran and providing an opinion.

Moreover, the Board notes that no VA treatment records have been associated with the claims folders since 2008.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of any or all of his service-connected disabilities during the period of this claim. 

2.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  In any event, it should obtain a copy of any pertinent VA medical records not already in the claims file.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and his representative and request them to provide the outstanding evidence. 

3.  Then, the RO or AMC should arrange for the Veteran to be afforded a VA examination or examinations to determine the impact of his service-connected disabilities on his employability.  The claims folders must be made available to and reviewed by the examiner(s).  Then, the examiner(s) is (are) to opine whether it is at least as likely as not (50 percent or greater probability) that any or all of the Veteran's 12 service-connected disabilities have been sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and employment background at any point during the period of the claim. 

The rationale for all opinions expressed must also be provided.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

